ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation – 35 U.S.C. 112(f)
The Examiner maintains that the “flow director member” limitation, in claims 37 and 38, invokes 35 U.S.C. 112(f).  The Applicant argues that this limitation does not invoke 35 U.S.C. 112(f) because:
the “term flow director member is a generic structure that is used to direct flow through the openings as recited.”  Applicant Rem. dated Nov. 03, 2021 (“Applicant Rem.”) 17.  

The Examiner agrees that the “flow director member” is generic.  It is for this reason that the limitation invokes 35 U.S.C. 112(f).  See MPEP 2181(I).
Note that a limitation can invoke 35 U.S.C. 112(f), if it uses a generic placeholder for the term “means.”  See MPEP 2181(I).  In this situation, the standard for determining whether the limitation invokes 35 U.S.C. 112(f), is whether a person of ordinary skill in the art would fail to recognize the placeholder as being sufficiently definite structure for performing the claimed function.  Id.  The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite means as the name for structure.  Id.  The term is not required to denote a specific structure or precise physical structure.  See MPEP 2181(I)(A).  Therefore, some classes of structural terms are understood in the art as structural, even though they take their name from the function that they perform.  These include terms such as “filters,” Id.  However, terms such as “ink delivery means,” and “lever moving element” were determined to be non-structural, so that the means-plus-function limitation did invoke 35 U.S.C. 112(f).
Here, a “flow director member” is not sufficiently structural to avoid invoking the statute.  A “flow director” is not recognized in the art as a class that identifies its structure by the function that it performs, in the way that “filters,” “brakes,” “clamp,” “screwdriver,” are so recognized.  See MPEP 2181(I)(A).  Rather, a “flow director member” is similar to terms such as “ink delivery means” or “lever moving element,” which have been recognized as being non-structural.  Therefore, because a “flow director member” is non-structural, with the remainder of the limitation describing the function that this member performs, the limitation invokes 35 U.S.C. 112(f).
35 U.S.C. 101 Rejections
The proposed amendments likely fail to overcome the previous 35 U.S.C. 101 rejection with respect to claims 2–4, 7 and 8.
Claim 2 recites the abstract idea performing a comparison to determine that a component of a system is not functioning, while also determining the cause as to why the component is not functioning in accordance with predetermined criteria.  
This is an abstract idea, because determining that something is not working, and the reason for its failure, is a form of judgement, and therefore is a mental process.  
The claim does not integrate this abstract idea into a practical application, because nothing is done with this mental process after it is performed.  
The claim might amount to significantly more than the abstract idea, if the limitations of claim 1 (from which claim 2 depends), are not routine and conventional.  
Claims 3, 4, 7 and 8 are patent ineligible, because they depend from claim 2, and do not amount to significantly more than the abstract idea, as explained in the Final Rejection entered Sept. 27, 2021 (“Final Rejection”).
Prior Art Rejections
The amendments to claim 1 have changed the scope of the claimed invention, necessitating further search and consideration of the prior art.
Note that the Examiner addressed most of the Applicant’s arguments with respect to Chung, US 2012/0125592 (“Chung”) and Pendergrass et al., US 2014/0102296 (“Pendergrass”) in the “Response to Arguments” section of the Final Rejection.
With respect to Pendergrass, the Applicant notes its device dehumidifies air.  Applicant Rem. 23.  The Applicant argues that the dehumidifying function of Pendergrass would not be considered air purifying or removal of contaminants.  Id.
The Examiner respectfully disagrees.  Moisture is understood in the art as a contaminant in air, because, for instance, moisture can be very damaging to the components within a building. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776